



Exhibit 10.23


IHS MARKIT LTD.


AMENDMENT TO AMENDED AND RESTATED
MARKIT KEY EMPLOYEE INCENTIVE PROGRAM




Amendment dated as of October 17, 2016 (this “Amendment”) to the Amended and
Restated Markit Key Employee Incentive Program (the “KEIP”).


W I T N E S S E T H


WHEREAS, Markit Ltd., the predecessor company to IHS Markit Ltd. (the
“Company”), entered into an Agreement and Plan of Merger, dated as of March 20,
2016 (the “Merger Agreement”), with Marvel Merger Sub, Inc. and IHS Inc.; and


WHEREAS, following the consummation of the transactions that were contemplated
by the Merger Agreement, the Company desires to amend certain terms and
conditions related to equity awards granted pursuant to the KEIP.




NOW THEREFORE, the KEIP is hereby amended as follows:


1.
AMENDMENT



APPENDIX A of the KEIP is hereby amended to add a paragraph 5 as follows:

“5. Notwithstanding any other provision of the Plan or any Option (subject to
any provisions applicable to a Participant under an Option or individual
agreement that contain vesting terms that are more favorable to the Participant
than those set forth in this paragraph 5), if a Participant’s Employment is
terminated by the Company without Cause within 24 months after the Closing Date
(as defined in the Agreement and Plan of Merger, dated as of March 20, 2016,
among the Company, Marvel Merger Sub, Inc. and IHS Inc. (the “Merger
Agreement”)), and such termination of Employment is a direct result of the
consummation of the Merger (as defined in the Merger Agreement), as determined
in the sole discretion of the Company, then all Options held by such Participant
that were unvested as the Closing Date shall vest in full immediately on the
date of such termination of Employment and any Options held by such Participant
as of the Closing Date shall remain exercisable until the earlier of (i) 12
months following the date such termination of Employment or (ii) the expiration
of the original Option Option Period of such Option.”


2.
EFFECTIVENESS OF AMENDMENT



This Amendment will become effective immediately. Except as amended by the terms
of this Amendment, the KEIP will remain in full force and effect in accordance
with its terms.






    